ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE .

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE
CONCERNING SOVEREIGNTY

OVER CERTAIN FRONTIER LAND
(BELGIUM/NETHERLANDS)

JUDGMENT OF 20 JUNE 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA
 SOUVERAINETÉ SUR CERTAINES

PARCELLES FRONTALIERES
(BELGIQUE / PAYS-BAS)

ARRÊT DU 20 JUIN 1959
This Judgment should be cited as follows:

“Case concerning Sovereignty over certain Frontier Land,
Judgment of 20 June 1959: I.C.J. Reports 1959, p. 209.”

Le présent arrét doit étre cité comme suit:

« Affaire relative à la souveraineté sur certaines parcelles frontalières,
Arrét du 20 juin 1959: C.I. J. Recueil 1959, p. 209.»

 

Sales number 208
Ne de vente:

 

 

 
209

COUR INTERNATIONALE DE JUSTICE 1959
. Le 20 juin
Rôle général
n° 38
ANNÉE 1959

20 juin 1959

AFFAIRE RELATIVE A LA
SOUVERAINETÉ SUR CERTAINES

PARCELLES FRONTALIÈRES
(BELGIQUE PAYS-BAS)

Convention de délimitation de 1843 entre les Pays-Bas et la Belgique. —
Détermination de la frontière. — Statu quo. — Preuve d’une erreur. —
Acquisition de la souveraineté en dérogation au tratté.

ARRÊT

Présents: M. Kiarstap, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
Bapawi, ARMAND-UGON, KOJEVNIKOV, Sir Hersch
LAUTERPACHT, MM. MORENO QUINTANA, CORDOVA,
WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,

Juges; M. GARNIER-COIGNET, Greffier adjoint.
4
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 210

En l'affaire relative à la souveraineté sur certaines parcelles
frontalières,

entre

le Royaume de Belgique,
représenté par
M. Yves Devadder, jurisconsulte du ministère des Affaires
étrangères,
comme agent,
assisté de
Me Marcel Grégoire, avocat à la Cour d’appel de Bruxelles,
comme avocat,
et de
M. Louis Geeraerts, inspecteur général au ministère des Affaires
étrangères,
M. Alfred van der Essen, directeur au ministère des Affaires
étrangères,
comme experts,

et

le Royaume des Pays-Bas,
représenté par
M. W. Riphagen, jurisconsulte du ministère des Affaires étran-
gères,
comme agent,
assisté de
Me C. R. C. Wijckerheld Bisdom, avocat à la Cour de cassation des
Pays-Bas,
comme conseil,
et de
Me J. Schepel, avocat à la Cour de cassation des Pays-Bas,
Mike L. Lagers, chef de bureau au ministère des Affaires étrangères,
comme experts,

La Cour,
ainsi composée,
rend l'arrêt suivant:

Par lettre du 26 novembre 1957, parvenue au Greffe le 27 novem-
bre, le ministre des Affaires étrangères a. 7. des Pays-Bas a transmis
au Greffe la copie certifiée conforme d’un compromis conclu entre

5
SOUVERAINETE SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) Z21II

le Gouvernement du Royaume de Belgique et le Gouvernement du
Royaume des Pays-Bas, signé à La Haye le 7 mars 1957 et dont les
articles I à IV sont ainsi conçus:

« Article premier

La Cour est priée de déterminer si la souveraineté sur les par-
celles cadastrales connues de 1836 à 1843 sous les n° gr et 92,
Section A, Zondereygen, appartient au Royaume de Belgique ou
au Royaume des Pays-Bas.

Article IT

Sans préjuger en rien de la charge de la preuve, les Parties con-
tractantes sont convenues, se référant à l’article 37 du Règiement
de la Cour, que la procédure écrite consisterait en:

1. un mémoire du Royaume de Belgique devant être soumis à la
Cour dans les trois mois qui suivront la notification du présent
accord prévue à l’article IIT ci-après;

2. un contre-mémoire du Royaume des Pays-Bas devant être
soumis dans les trois mois qui suivront la remise du mémoire
du Royaume de Belgique;

3. une réplique du Royaume de Belgique, suivie d’une duplique
du Royaume des Pays-Bas, devant être soumises l’une et
l’autre dans un délai à fixer par la Cour.

Article [II

Dès l'entrée en vigueur du présent accord, celui-ci sera notifié
à la Cour, conformément à l’article 40 du Statut de la Cour, par les
soins du Royaume des Pays-Bas.

Article IV

Le présent accord sera soumis à ratification.

Les instruments de ratification seront échangés le plus tôt pos-
sible à Bruxelles et ,le présent accord entrera en vigueur immédiate-
ment après l'échange desdits instruments. »

A la lettre du ministre des Affaires étrangères a. 1. des Pays-Bas
était jointe la copie certifiée conforme du procès-verbal d'échange
des instruments de ratification du compromis, échange qui a eu
lieu à Bruxelles le 19 novembre 1957.

Conformément à l’article 33, paragraphe 2, du Règlement, le
Greffe a notifié immédiatement au Gouvernement belge le dépôt du
compromis. Conformément à l'article 34, paragraphe 2, du Régle-
ment, des copies en ont été transmises aux autres Membres des
Nations Unies ainsi qu'aux Etats non Membres admis à ester devant
la Cour.

Par ordonnance du 12 décembre 1957, les délais pour le dépôt
du mémoire et du contre-mémoire ont été fixés en conformité des

6
SOUVERAINETE SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 212

propositions faites par les Parties aux paragraphes 1 et 2 de l’arti-
cle IT du compromis. A la demande du Gouvernement des Pays-Bas
et avec l'accord du Gouvernement belge, le délai pour le contre-
mémoire a été prorogé par ordonnance du 27 mai 1958. Les délais
pour le dépôt de la réplique et de la duplique ont été fixés par
ordonnance du 1% juillet 1958.

Les pièces de la procédure ayant été déposées dans les délais
prévus par ces ordonnances, l'affaire s’est trouvée en état d’être
plaidée le 31 mars 1950.

Des audiences ont été tenues les 27, 28 et 29 avril et les 1&, 2,
4 et 5 mai 1959, durant lesquelles ont été entendus en leurs plai-
doiries et réponses, pour le Gouvernement du Royaume de Belgique:
M. Devadder et Me Grégoire; pour le Gouvernement du Royaume
des Pays-Bas: M. Riphagen et Me Wijckerheld Bisdom.

Au cours de la procédure écrite et orale, les conclusions ci-après
ont été prises par les Parties:

Au nom du Gouvernement belge, dans le mémoire:
Plaise à la Cour dire et juger que:

«la souveraineté sur les parcelles cadastrales connues de 1836 à
1843 sous les n°5 gi et g2, Section A, Zondereygen, appartient au
Royaume de Belgique ».

Au nom du Gouvernement des Pays-Bas, dans le contre-mémoire:

Plaise à la Cour déclarer et juger que:

«la souveraineté sur les parcelles cadastrales connues de 1836 à
1843 sous les numéros gI et g2, Section A, Zondereijgen, appartient
au Royaume des Pays-Bas ».

Ces conclusions ont été maintenues par les Parties dans la réplique
et dans la duplique, ainsi qu’au cours de la procédure orale.

*
* *

Par le compromis, la Cour est invitée à déterminer si la souve-
raineté sur les parcelles cadastrales connues de 1836 4 1843 sous les
n%® gt et 92, Section A, Zondereygen, appartient à la Belgique ou
aux Pays-Bas.

La frontière entre les deux États dans la région où sont situées les
deux parcelles litigieuses présente certaines caractéristiques in-
habituelles. Alors que d’une manière générale la frontière est
constituée par une ligne continue, il existe dans la région au nord
de la ville belge de Turnhout un certain nombre d’enclaves formées
par la commune belge de Baerle-Duc et par la commune néerlan-
daise de Baarle-Nassau.

Le territoire de la commune belge de Baerle-Duc n'est pas d’un
seul tenant. Il est fait d’une série de parcelles dont un grand nombre

7
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 213

sont enclavées dans la commune néerlandaise de Baarle-Nassau.
Plusieurs portions de la commune de Baerle-Duc sont isolées non
seulement du territoire principal de la Belgique, mais encore l’une
de l’autre. De même, le territoire de la commune de Baarle-Nassau
n’est pas d’un seul tenant: cette commune a des enclaves en Bel-
gique. La Cour est informée que l’origine de cette situation est très
ancienne.

En 1826, alors que les Pays-Bas et la Belgique ne formaient qu’un
seul Royaume, il a été proposé de fixer les limites entre les deux
communes. Un procès-verbal de délimitation établi le 10 septembre
de ladite année, auquel était annexé un plan, avait proposé une
limite continue pour Baarle-Nassau, l'abolition des ericlaves dans les
territoires lui revenant et une compensation en étendues de terres.
Ce projet fut abandonné, ayant été rejeté par la commune de
Baerle-Duc. |

En 1836, les bourgmestres des deux communes ont tenté d'établir
les limites exactes entre les deux communes en vue d'assurer une
répartition équitable de l'impôt foncier. Cette année-là, les bourg-
mestres et leurs fonctionnaires se sont employés à procéder à une
reconnaissance aussi éxacte que possible des limites ayant existé
depuis les temps les plus reculés entre les parcelles enclavées dans
ces communes. Ils ont établi un procès-verbal qui portait la date du
29 novembre 1836, mais n’a été terminé que vers ie milieu de 1839.
Il a été finalement signé le 22 mars 1841. Dans la suite de l'arrêt,
il sera désigné sous le nom de « Procès-verbal communal ».

Ce Procès-verbal fut établi en deux exemplaires originaux
destinés à être déposés aux archives de chacune des deux communes.
Ce qui est donné comme étant l’un de ces exemplaires originaux
a été produit par les Pays-Bas.

L’exemplaire produit par les Pays-Bas énonce, sous la rubrique
« Section À, dite Zondereijgen »:

[Traduction]
« Les parcelles n°5 78 à r11 inclus appartiennent à la commune de
Baarle Nassau. »

L'établissement du Prix. :s-verbal communal ne s’est pas fait sans
difficulté. La commune de Baerle-Duc a longtemps refusé de le
signer. À certains égards les décisions prises en 1836 laissaient
subsister des doutes et elles ne satisfaisaient pas l’une et l’autre
commune. Des efforts considérables semblent avoir été déployés
pour éliminer les erreurs. Le Procès-verbal communal lui-même
disposait que les erreurs qui pourraient s’y être glissées pourraient
être corrigées d’un commun accord. I] semble que l’on n'ait pas
eu l'intention de faire du Procès-verbal communal un document
immuable.

La séparation entre la Belgique et les Pays-Bas fut sanctionnée
par le Traité de Londres du rg avril 1839. Conformément à ce traité,

8
SOUVERAINETE SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 214

une Commission mixte de délimitation fut créée pour fixer et déter-
miner les limites des possessions des deux États.

Cette Commission avait déjà entrepris son travail à l’époque où
fut signé le Procès-verbal communal en mars 1841. Peu de temps
après, elle porta son attention sur la situation existant entre les
deux communes et continua de s’en occuper jusqu’à la fin de 184r.
Ses travaux furent alors interrompus et ne furent repris qu’au
début de 1843.

Dans l'intervalle, les deux Gouvernements avaient signé, le
5 novembre 1842, un Traité de limites qui est entré en vigueur le
5 février 1843. Ils avaient jugé nécessaire leur intervention à l'effet
de régler par leur commun accord certaines questions relatives à
la détermination de la frontière. On doit ici rappeler que, le 4 sep-
tembre 1841, le Gouvernement belge avait rejeté la proposition de
régler par voie d'échange réciproque de territoires la situation pour
les communes de Baerle-Duc et de Baarle-Nassau et s'était pro-
noncé en faveur du maintien du statu quo. L'article 14 du Traité
énonçait en conséquence:

« Le statu quo sera maintenu, tant à l’égard des villages de Baarle-
Nassau (Pays-Bas) et Baarle-Duc (Belgique), que par rapport aux
chemins qui les traversent. »

L’article 70 disposait que ia Commission mixte de délimitation
rédigerait la « convention ... d’après les dispositions qui précédent...».

Le travail de la Commission mixte de délimitation aboutit au
texte de la Convention de délimitation du 8 août 1843, dont les
ratifications furent échangées le 3 octobre 1843. Les articles 1, 2
et 3 de cette Convention s’expriment en ces termes:

« Article 1. La limite entre le Royaume des Pays-Bas et le
Royaume de Belgique s’étend depuis la Prusse jusqu’a la mer
du Nord.

Cette frontiére, qui est divisée en trois sections, est déterminée
d’une manière précise et invariable par un procès-verbal des-
criptif, rédigé d’après les plans parcellaires du cadastre, dressés
à l'échelle du deux-mille-cinq-centiéme et au moyen de reconnais-
sances, faites sur le terrain, par des commissaires délégués à cette fin.

Toutefois, par exception, des cartes au dix-millième sont jugées
suffisantes pour indiquer la limite formée par la Meuse et par l’Es-
caut.

Ii en est de même pour ce qui concerne les communes de Baarle-
Nassau (Pays-Bas) et Baarle-Duc (Belgique), à l'égard desquelles
le statu quo est maintenu, en vertu de l’article 14 du traité du
5 novembre 1842.

Un plan spécial, en quatre feuilles, comprenant le parcellaire
tout entier de ces deux communes, est dressé à l'échelle du dix-
millième, et à ce plan sort annexées deux feuilles détachées, re-

9
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 215

présentant, à l'échelle du deux-mille-cinq-centiéme, les parties
desdites communes qu’une échelle plus petite ne permettrait pas
de représenter avec clarté.

Article 2. Des cartes topographiques, à l'échelle du dix-milliéme,
destinées à faire apprécier la frontière dans son ensemble et par
rapport aux localités limitrophes, sont dressées par section, savoir:

du côté des Pays-Bas, au moyen des plans cadastraux, des ta-
bleaux indicatifs et de reconnaissances sur le terrain, pour autant
que celles-ci étaient nécessaires à la détermination de la limite;

du côté de la Belgique, au moyen des plans cadastraux et de re-
connaissances sur le terrain, embrassant tout le développement de
la partie Belge.

Ces cartes comprennent toute l'étendue de la frontière, sur une
zone moyenne de deux mille quatre cents aunes (mètres).

Article 3. Le procès-verbal descriptif, les plans parcellaires et
les cartes topographiques au dix-millième, arrêtés et signés par les
commissaires, demeureront annexés à la présente convention, et
auront la même force et la même valeur que s'ils y étaient insérés
en leur entier. »

Le procès-verbal descriptif visé par l’article 3 contient un arti-
cle go qui concerne les deux communes de Baerle-Duc et de Baarle-
Nassau: cet article sera désigné dans le présent arrêt sous le nom
de « Procès-verbal descriptif ». Le plan spécial se rapportant aux
parcelles litigieuses et qui fait partie des plans visés aux articles I
et 3 de la Convention a été présenté à la Cour au nom du Gouver-
nement belge à l’audience du 2 mai 1959.

L'article 14, paragraphe 5, de la Convention de délimitation
dispose:

« Arrivée aux dites communes de Baarle-Nassau et Baarle-Duc,
la limite est interrompue par suite de l'impossibilité de l’établir
entre ces deux communes, sans solution de continuité, en présence
des dispositions de l’article 14 du traité du 5 novembre 1842,
article dont la teneur suit:

« Le statu quo sera maintenu, tant à l'égard des villages de Baarle-
Nassau (Pays-Bas) et Baarle-Duc (Belgique), que par rapport aux
chemins qui les traversent. »

Le partage de ces communes entre les deux Royaumes fait l’ob-
jet d’un travail spécial.

(Article go du procès-verbal descriptif.) »

Le Procés-verbal descriptif comprend deux parties. La premiére
indique comment il est procédé lorsque la détermination de la
frontiére arrive au territoire des communes de Baarle-Nassau et de
Baerle-Duc. Elle s’exprime en ces termes:

« En ce qui concerne ces deux communes, les commissaires démar-
cateurs:
Vu l’article 14 du traité du 5 novembre 1842, ainsi conçu:

10
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRET 20 VI 50) 216

« Le statu quo sera maintenu, tant à Végard des villages de Baarle-
Nassau (Pays-Bas) et Baarle-Duc (Belgique), que par rapport aux
chemins qui les traversent. »

Considérant que l’état actuel des lieux, maintenu par la dispo-
sition de l’article 14 précité, ne permet pas de procéder à la déli-
mitation régulière des deux communes dont il est question.

Considérant néanmoins qu'il peut être utile de constater ce qui
a été contradictoirement établi par le procès-verbal du 29 novem-
bre 1836, arrêté et signé le 22 mars 1841 par les autorités locales
des deux communes.

Décident :

a. Le dit procès-verbal, constatant les parcelles dont se compo-
sent les communes de Baarle-Duc et de Baarle-Nassau, est transcrit,
mot à mot, dans le présent article.

b. Un plan spécial, en quatre feuilles, comprenant le parcellaire,
tout entier, des deux communes est dressé à l’échelle du dix-milliè-
me et à ce plan sont annexées deux feuilles détachées représentant,
à l’échelle du deux-mille-cinq-centième, les parties de ces communes
qu’une échelle plus petite ne permet pas d'exprimer avec clarté. »

La deuxième partie, rédigée en néerlandais, reprend le texte du
Procès-verbal communal, mais au lieu des mots qui figurent au
Procès-verbal communal dans l’exemplaire produit parles Pays-Bas,
à savoir:

[Traduction]

« Les parcelles n°S 78 à 111 inclus appartiennent à la commune
de Baarle Nassau »,

on y lit ce qui suit:
[Traduction]
« Les parcelles n°5 78 à go inclus appartiennent à la commune de
Baarle-Nassau. .

Les parcelles n°5 gr et 92 appartiennent à Baarle-Duc.
Les parcelles n°5 93 à 111 inclus appartiennent à Baarle-Nassau 1. »

Le plan spécial mentionné à l’article premier de la Convention
de délimitation et qui, d’après l’article 3 de celle-ci, a même force
et valeur que s’il y était inséré, indique les parcelles litigieuses
comme appartenant à la Belgique.

Le Gouvernement belge invoque les termes ci-dessus cités du
Procès-verbal communal, tels qu'ils figurent dans le Procès-verbal
descriptif annexé à la Convention de délimitation et ayant même
force et valeur que s'ils étaient insérés en celle-ci, pour soutenir que

1 Traduction du texte reproduit dans la duplique du Gouvernement néerlandais,
vol. II, p. 79. Le texte reproduit au mémoire du Gouvernement belge, p. 11, est le
suivant:

[Traduction]

« Les parcelles n95 78 à go inclus appartiennent à la commune de Baerle-Nassau.
Les parcelles n° gr et 92 appartiennent à la commune de Baerle-Duc.

Les parcelles n9$ 93 à 111 inclus appartiennent à la commune de Baerle-Nassau.»

II
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 217

les parcelles litigieuses ont ainsi été reconnues comme appartenant
à la commune de Baerle-Duc. Il en résulte qu’à son avis, aux
termes de la Convention de délimitation la souveraineté sur ces
parcelles appartient à la Belgique.

De son côté, le Gouvernement néerlandais prétend avoir lui-
même titre à la souveraineté sur les parcelles litigieuses et il conteste
en même temps la valeur des titres invoqués par le Gouvernement
belge. Il se fonde sur les motifs suivants:

En premier lieu, il soutient que, prise en ses termes, la Convention
de délimitation de 1843 n’a rien fait de plus que de reconnaître
l’existence du statu quo et n’a pas défini en quoi consistait ce statu
quo, qu’en conséquence le statu quo doit être déterminé conformé-
ment au Procès-verbal communal, en vertu de quoi la souveraineté
sur les parcelles litigieuses a été reconnue comme appartenant aux
Pays-Bas.

À titre subsidiaire, le Gouvernement néerlandais soutient que,
même si la Convention de délimitation a entendu statuer au sujet
de la souveraineté sur les parcelles litigieuses, cette disposition
était entachée d’erreur et ne correspondait pas à l'intention des
Parties. Il soutient que la simple comparaison entre les termes du
Procès-verbal communal et ceux du Procès-verbal descriptif le
démontre. Il déclare qu'il n’est pas nécessaire d’établir l’origine de
l'erreur, parce que cette erreur elle-même ressort à première vue
des deux documents. A l’appui de sa thèse visant l'existence d’une
erreur, il avance néanmoins une hypothèse quant à l’origine et aux
conséquences de l’erreur alléguée, hypothèse qui sera mentionnée
plus loin.

A titre très subsidiaire, le Gouvernement néerlandais soutient que,
s’il devait être décidé que la Convention de délimitation a fixé la
souveraineté sur les parcelles litigieuses et n’est pas entachée d’er-
reur, les actes de souveraineté accomplis par lui depuis 1843 sur ces
parcelles ont déplacé le titre juridique résultant de la Convention
de délimitation et ont établi la souveraineté des Pays-Bas.

La Cour examinera ces trois moyens dans l'ordre où ils ont été
présentés par les Pays-Bas.

*
* *

La Convention de délimitation a-t-elle déterminé elle-même la
souveraineté sur les parcelles litigieuses, ou s’est-elle bornée à un
renvoi au statu quo?

Lors de sa 1742 séance, du 1 décembre 1841, la Commission
mixte de délimitation a constaté que la difficulté qui l’avait em-
pêchée de procéder à une délimitation continue entre Baarle-Nassau
et la Belgique résultait « de la situation toute spéciale des terri-
toires de Baarle Nassau et Baarle Duc composés de parcelles
entremélées ». Il a été arrêté de procéder à la vérification du travail
d'une sous-commission chargée de «constater la souveraineté de

12
SOUVERAINETE SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 218

chaque puissance sur les parcelles qui forment les territoires de ces
communes ».

Le travail et les délibérations de la sous-commission sont relatés
dans le procès-verbal daté du 26 octobre 1841, dit procès-verbal
d’Achel. La sous-commission y énonce qu’en raison de la décision
du Gouvernement belge d’après laquelle il fallait maintenir le
statu quo, elle s’est trouvée dans l’impossibilité d’appliquer à la
« délimitation » entre les communes «les mêmes moyens, le même
mode d'opération employés pour le reste de la ligne », et pour
cette raison, il a été convenu ce qui suit:

a) « La délimitation proprement dite ne pouvant avoir lieu sans
des difficultés infinies et des graves inconvéniens », on se bornait
«à reconnaître et constater» quelles parcelles appartenaient
respectivement aux Pays-Bas et à la Belgique.

b} Le Procès-verbal communal devait être pris pour base de la
séparation des territoires des deux communes.

c) En conséquence, il était arrêté et accepté de part et d’autre
que le territoire de la commune néerlandaise de Baarle-Nassau se
composait de certaines parcelles ou parties de parcelles qui étaient
énumérées et, de même, que le territoire belge de Baerle-Duc se
composait de certaines parcelles ou parties de parcelles qui étaient
énumérées. Dans l’éÉnumération, les parcelles litigieuses étaient attri-
buées à Baarle-Nassau.

A la 175me séance de la Commission mixte de délimitation, qui
s’est tenue le z décembre 1841, les examens et vérifications ont été
poursuivis. I] a été décidé que le procès-verbal d’Achel serait
annexé au procès-verbal de cette séance et que les dispositions à
arrêter en Commission mixte pour Baarle-Nassau et Baerle-Duc
seraient insérées textuellement dans le procès-verbal de la séance.
Sous le titre « Séparation des territoires des communes de Baarle
Nassau (Pays-Bas) et Baarle Duc (Belgique) », le paragraphe 1
disposait : « Une délimitation proprement dite ne pouvant s’effec-
tuer entre ces deux communes, sans rencontrer les plus grandes
difficultés, l'on se borne à reconnoître et à désigner les parcelles
qui appartiennent à la commune de Baarle Nassau (Pays-Bas) et
à celle de Baarle Duc (Belgique). »

A la 176™e séance, tenue le 4 décembre 1841, après que la Com-
mission mixte de délimitation eût continué l'examen et la vérifi-
cation du travail de la sous-commission et après discussion, le
paragraphe suivant a été ajouté:

« Paragraphe 2:

En conséquence on reconnoît pour chacun des deux États les
parcelles qui doivent leur appartenir en les désignant par leur
numéro et section du cadastre ainsi qu'il suit:

13
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 219

Parcelles dont se compose la commune de Baarle Nassau (Royau-
me des Pays-Bas). »

ici sont énumérées dés parcelles comprenant les parcelles litigieuses ;

« Parcelles dont se compose la commune de Baarle Duc, Royaume
de Belgique... »

ici sont énumérées des parcelles ne comprenant pas les parcelles
litigieuses.

La Commission mixte de délimitation ne s’est plus occupée de
la question jusqu'à sa 208me séance, tenue le 23 février 1843. Dans
l'intervalle, le Traité du 5 novembre 1842 avait été ratifié.

Jusqu'à ce moment, les conclusions suivantes se dégagent de
l'examen des procès-verbaux:

À dater du 4 septembre 1841, le travail de délimitation s’est
poursuivi sur la base du maintien du statu quo. C'est pourquoi il
n'était pas possible d'établir une délimitation régulière et exacte
de la frontière entre les Pays-Bas et la Belgique. Pour tracer les
limites entre les deux communes et, par voie de conséquence, la
frontière entre les deux États, il avait fallu adopter des moyens
et des modes d'opération différant de ceux qui avaient été em-
ployés pour le reste du tracé de la frontière. Ces moyens et modes
d'opération consistaient à reconnaître et à désigner les parcelles
appartenant aux Pays-Bas, d’une part, et à la Belgique, de l’autre.
A cette fin, on a eu recours au cadastre. La Commission mixte de
délimitation a soigneusement examiné et vérifié le travail de sépara-
tion des territoires des deux communes. Le Procès-verbal communal
a servi de base à ses travaux.

Quand, à sa 208me séance, le 23 février 1843, la Commission
mixte de délimitation a repris le travail de délimitation des fron-
tières, elle a pris connaissance du Traité du 5 novembre 1842.
Attendu que la Commission avait, à partir du 4 septembre 1841,
fondé ses travaux sur le maintien du statu quo et que ledit Traité
ne modifiait pas cette position, il a été convenu que le travail com-
mencerait par la revision définitive des précédents procès-verbaux
descriptifs de la limite.

A la 209™¢ séance, tenue le 3 mars 1843, il a été décidé que les
présidents des commissions de délimitation respectives prendraient
immédiatement des mesures pour la confection et la mise au net des
plans parcellaires devenus nécessaires par suite du Traité du
5 novembre 1842 et que le Procès-verbal descriptif serait revu et
complété par l'une des sous-commissions, qui soumettrait le résul-
tat de ses travaux à l'approbation de la Commission.

Le procès-verbal de la 211" séance de la Commission mixte de
délimitation, tenue le 9 mars 1843, indique que celle-ci s'était
réunie pour délibérer sur la marche à suivre au sujet des villages

14
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 220

de Baarle-Nassau et de Baerle-Duc et qu'après discussion il a été
décidé:

1) que la limite des communes ne serait pas décrite; la description
régulière de la ligne de limite s’arréterait à un certain point, pour
être reprise à un autre point;

2) que le procès-verbal descriptif de la deuxième section de la
Convention comprendrait un ou plusieurs articles rappelant par leurs
numéros et sections du cadastre toutes les parcelles dont la souve-
raineté appartient à l’un ou à l’autre État, en conformité du procès-
verbal de la 176€ séance.

Le problème de la séparation des deux communes avait été
confié à une sous-commission. A sa 220€ séance, tenue le 27 mars
1843, la Commission mixte de délimitation était saisie d’un projet
proposé par cette sous-commission. La discussion devait étre
reprise à une date ultérieure. Pleine connaissance avait donc été
donnée aux Parties du projet qui fut ultérieurement présenté à
la 225™e séance.

À cette séance, tenue le 4 avril 1843, la Commission mixte de
délimitation a repris l'examen «de la description pour les com-
munes de Baarle Nassau et Baarle Duc ». Elle a annulé les procès-
verbaux de ses 175™¢ et 176me séances qui attribuaient les parcelles
litigieuses aux Pays-Bas. Elle a adopté le texte d’un article qui
prescrivait, dans les termes figurant à la première partie du Procès-
verbal descriptif, la transcription mot à mot du Procès-verbal
communal et la préparation de plans parcellaires. Ce faisant, elle
a attribué les parcelles litigieuses à la Belgique.

L'importance de ces plans parcellaires a dû apparaître avec
évidence aux commissions néerlandaise et belge. La Commission
mixte de délimitation a reconnu la nécessité de plans parcellaires
qui, par nature, nécessitent une préparation et un contrôle très
soignés. Ces plans, où les parcelles litigieuses sont indiquées comme
appartenant à la Belgique, étaient destinés à faire partie de la
Convention et ils en font partie; conformément à l’article 3 de la
Convention, ils avaient la même force que celle-ci.

La Commission mixte de délimitation ne s’est pas bornée à un
simple renvoi à l’article 14 du Traité du 5 novembre 1842 et au
statu quo, quel qu'il fût. Il ressort de ses procès-verbaux que la
Commission est allée beaucoup plus loin et qu’elle a procédé à la
détermination des frontières entre les deux États pour ce qui
concernait les deux Baarle de la seule manière dont elle disposait.

En fait, c'est ce qu’a fait la Commission depuis le 4 septembre
1841, quand la Belgique se fut prononcée en faveur du maintien du
statu quo, ainsi que cela ressort clairement d’une lettre du président
de la commission néerlandaise au ministre des Affaires étrangères
des Pays-Bas, datée du 16 décembre 1841, où il est dit que:

15
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 221

«les deux sous-commissions, lors de leurs activités sur les lieux,
avaient dû se borner à établir un procès-verbal de séparation des
territoires des deux communes enclavées et que, partant, elles n’ont
pas pu déterminer une ligne de démarcation continue et ininter-
rompue entre Baarle-Nassau et la Belgique... On décida de réexa-
miner le Procès-verbal de séparation des territoires, établi autrefois
de concert par les administrations locales respectives des deux
communes... afin que, le cas échéant, ledit Procès-verbal pit être
incorporé dans la Convention de délimitation de la frontière à
établir et afin de déterminer quelles parties de ces communes
enclavées appartiendraient dorénavant aux Pays-Bas, et quelles
parties appartiendraient à la Belgique. »

Cette lettre, si on la rapproche de celle du 23 décembre 1841
adressée par le bourgmestre de Baerle-Duc au président de la com-
mission belge de délimitation, qui parle des études et recherches en
cours « pour former la ligne séparative de parcelle dans cette com-
mune », et précise qu’«il y a quelques contestations au procès-
verbal du 22 mars 1841, il sera difficile pour terminer, car nous et
l'administration communal de Baerle Nassau ne pouvons pas nous
réunir, a regard de différentes points », fournit une preuve contem-
poraine claire de la nature du travail entrepris par la Commission
mixte de délimitation.

La Cour est d’avis que la compétence de la Commission mixte
de délimitation pour départager les deux communes ne fait aucun
doute. C’est ce qui résulte de l’article 6 du Traité entre les Pays-Bas
et la Belgique conclu à Londres le 19 avril 1839, lequel dispose:

«Moyennant les arrangements territoriaux arrêtés ci-dessus,
chacune des deux parties renonce réciproquement pour jamais à
toute prétention sur les territoires, villes, places et lieux, situés
dans les limites des possessions de l’autre partie, telles qu'elles se
trouvent décrites dans les articles I, 2 et 4.

Lesdites limites seront tracées, conformément à ces mêmes
articles, par des commissaires-démarcateurs Belges et Hollandais,
qui se réuniront le plus tôt possible en la ville de Maestricht. »

Cela est confirmé par le préambule de la Convention de délimi-
tation du 8 août 1843, qui s’exprime en ces termes:

«... le Roi des Pays-Bas … et … le Roi des Belges, prenant en
considération le traité du 19 avril 1830, et voulant régler et arrêter
tout ce qui a rapport à la délimitation entre le Royaume des Pays-
Bas et le Royaume de Belgique, ont nommé, à cet effet, conformé-
ment à l’article 6 dudit traité, des commissaires, savoir: … [suivent
les noms des commissaires désignés] ».

Ceci représente l'intention commune des deux États. Toute
interprétation qui ferait tenir la Convention de délimitation comme
laissant en suspens et abandonnant à une appréciation ultérieure
du statu quo la détermination de l’appartenance à l’un ou l’autre

16
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 222

État des parcelles litigieuses, serait incompatible avec cette intention
commune.

La Cour conclut que la Convention de délimitation était destinée
à fixer et qu'elle a effectivement fixé entre les deux Etats celui
auquel appartenaient les différentes parcelles faisant partie de
chacune des communes. D’après ses termes, il a été décidé que
les parcelles litigieuses appartenaient à la Belgique.

*
* ES

La Cour va maintenant procéder à l’examen de l'argument des
Pays-Bas d’après lequel la Convention est entachée d'erreur.

On peut énoncer cette thèse de la manière suivante:

Le Procès-verbal descriptif, après avoir déclaré «qu’il peut être
utile de constater ce qui a été contradictoirement établi par le
procès-verbal du 29 novembre 1836, arrêté et signé le 22 mars 1841
par les autorités locales des deux communes », a énoncé que «ledit
procès-verbal, constatant les parcelles dont se composent les com-
munes de Baarle-Duc et de Baarle-Nassau, est transcrit, mot à mot,
dans le présent article ». La comparaison entre l’exemplaire du
Procès-verbal communal produit par les Pays-Bas et le Procès-
verbal descriptif révèle que le premier n’a pas été transcrit « mot
à mot », puisque le Procès-verbal descriptif attribue les parcelles
litigieuses à la Belgique, alors que ledit exemplaire du Procès-verbal
communal les attribue à Baarle-Nassau. Il s'ensuit donc, selon les
Pavs-Bas, qu’une erreur a été commise et que cette erreur vicie
la Convention sur ce point.

La Cour estime que la simple comparaison des deux documents
ne démontre pas l'existence de cette erreur. Aux termes de la
Convention de délimitation, la souveraineté sur les parcelles liti-
gieuses appartient à la Belgique. La seule question est de savoir si
des preuves convaincantes ont démontré l'existence d’une erreur
de nature à vicier la Convention.

Pour démontrer l'erreur invoquée, les Pays-Bas doivent établir
que la Commission mixte de délimitation entendait reprendre au
Procès-verbal descriptif, annexé à la Convention de 1843 et faisant
partie de celle-ci, le texte du Procès-verbal communal contenu
dans l’exemplaire produit par les Pays-Bas et que cette intention
a été mise en échec par la transcription au Procès-verbal descriptif
d'un texte différent qui, contrairement au texte de cet exemplaire
et à l'intention de la Commission mixte de délimitation, attribuait
les parcelles en litige à Baerle-Duc au lieu de Baarle-Nassau.

. La Commission mixte de délimitation devait déterminer et fixer
les limites des possessions entre les deux États. En ce qui concerne
les deux communes, sa tâche était essentiellement de déterminer
le statu quo. Pour s'acquitter de sa mission, la Commission a, soit
directement, soit par le moyen de sous-commissions, procédé à des

17
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 223

reconnaissances sur le terrain, a eu recours à des recherches aux
archives, au cadastre, a vérifié les constatations des sous-commis-
sions et a soigneusement contrôlé ses propres travaux.

Le 26 octobre 1841, les commissaires délégués par la Commission
mixte de délimitation ont établi le procès-verbal d’Achel qui
attribue les parcelles 9r et 92 à Baarle-Nassau. Le lendemain
27 octobre 1841, le vicomte Vilain XIIII, commissaire belge, écri-
vant d’Achel, adressait au bourgmestre de Baerle-Duc une lettre
dans laquelle il lui disait:

« Le procès-verbal de délimitation de la Commune de Baarle
Nassau porte à la section de Sondereggen que les parcelles n° or et
92 appartiennent à la Commune de Baarle Duc. Le procès-verbal
de Notre commune n’en fait pas mention. Je vous prie de vouloir
bien me faire connaître en me répondant à Maestricht, si en effet
ces deux parcelles appartiennent à Baarle Duc. »

La réponse à cette lettre n’a pas été présentée à la Cour. Mais le
fait qu’il existait une divergence à propos des parcelles 9x et 92
entre les deux exemplaires du Procès-verbal communal mentionnés
dans cette lettre est confirmé par une lettre adressée par le président
de la commission néerlandaise au ministre des Affaires étrangères
des Pays-Bas le 31 octobre 1841, où il était dit: « Aussi avons-nous,
au cours de notre réunion à Achel le 26 courant, signé le procès-
verbal par lequel est déterminée et réglée la délimitation du terri-
toire des deux communes enclavées... En ce qui concerne le précis,
j'ai l'honneur de présenter par la présente une copie quelque peu
changée en ce qui a trait à la forme... » Cette copié a été produite
pendant les audiences. Elle reprend un certain nombre d'articles
sous le titre « Procès-verbal de la séparation entre les territoires
des communes, etc. ». L'article 4 s'exprime en ces termes:

« En conséquence il est arrêté et accepté de part et d’autre par
les délégués de la Commission mixte que les territoires des deux
Communes de Baarle Nassau et Baarle Duc se composent des
parcelles ou parties des parcelles indiquées dans le tableau suivant ...»

Le tableau est divisé en colonnes verticales. A la section A, dite
Zondereygen, figure ce qui suit:

Ne des parcelles Aux Pays-Bas À la Belgique
62 à 67 inclus en entier

68 à 77 inclus en entier
78 à go inclus en entier

91 et 92 en entier
93 à 111 inclus en entier

L'attribution des parcelles litigieuses à la Belgique dans ce
document différait de celle du procès-verbal d’Achel et il ne fait
guère de doute que la raison en était que l’exemplaire du Procés-
verbal communal, alors en la possession du président de la commis-

18
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 224

sion néerlandaise, attribuait ces parcelles à Baerle-Duc et que le
président, aux fins de son rapport, a suivi le texte de cet exem-
plaire.

La Cour tire de ces documents la conclusion que les deux exem-
plaires du Procès-verbal communal aux mains des commissions
néerlandaise et belge étaient en contradiction quant a l’apparte-
nance à telle ou telle commune des.parcelles litigieuses. On n’explique
pas de façon satisfaisante comment un texte — qui, dans l’exem-
plaire du Procès-verbal communal qui a été produit par les Pays-
Bas, consistait en un alinéa ainsi conçu: «les parcelles n° 78 à
Iir inclus appartiennent à la commune de Baarle Nassau » —
a pu, par erreur, être divisé en trois alinéas distincts procédant
à une attribution différente des parcelles litigieuses.

Le président de la commission néerlandaise a reçu un exemplaire
du Procès-verbal communal qui n’était pas encore signé. Dans sa
lettre du 16 mars 1841 au gouverneur du Brabant septentrional,
il le qualifie de « document fort important ». Plus tard, il s’est rendu
personnellement dans les deux communes et a appris que le Procès-
verbal avait été signé quelques jours plus tôt. Sur l’exemplaire à
lui adressé, il a immédiatement ajouté les noms des signataires et
cette copie «a été signée et timbrée comme étant authentique par
la municipalité de Baarle Nassau ». (Lettre du 5 avril 1841 du prési-
dent de la commission néerlandaise au gouverneur du Brabant
septentrional.)

Les Pays-Bas ont suggéré que cet exemplaire portait en manus-
crit non pas un mais trois alinéas visant respectivement les par-
celles 78 à 90, gi et 92 et 93 à 111, ainsi qu'ils figurent dans le
Procès-verbal descriptif, mais qu’il ne s'agissait pas d’un exemplaire
authentique. Ils suggèrent que, lorsque la commune de Baarle-
Nassau a certifié cet exemplaire comme authentique, elle ne pouvait
pas supposer qu'une erreur s'y était déjà glissée. Un nouveau
collationnement des deux documents aurait demandé, d’après les
Pays-Bas, un très gros travail.

Pour expliquer comment l'exemplaire certifié authentique aux
mains de la commission néerlandaise se présentait avec la rédaction
que l’on retrouve dans le Procès-verbal descriptif, les Pays-Bas ont
avancé l’hypothèse suivante. Le contrôleur du cadastre à Bois-le-
Duc(Pays-Bas) avait commis une erreur en 1840 quant aux numéros
des différentes parcelles, oubliant qu’un nouveau numérotage avait
eu lieu au cadastre néerlandais; il avait modifié un exemplaire du
Procès-verbal communal et cet exemplaire, ou une copie de celui-ci,
serait ensuite parvenu à la commission néerlandaise. Dans cet
exemplaire, les parcelles litigieuses, du fait de l'erreur de ce fonc-
tiennaire, étaient attribuées à Baerle-Duc, sous la forme où l’ins-
cription figure au Procès-verbal descriptif.

Les documents présentés à la Cour à l’appui de cette hypothèse
ne réussissent pas à la démontrer et il n'apparaît pas à la Cour que
ce soit une hypothèse plausible.

19
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 225

Les Pays-Bas soutiennent toutefois qu'ils n’ont pas besoin de
démontrer l’origine de l’erreur; la simple comparaison entre l’exem-
plaire du Procès-verbal communal produit par eux et celui qui
figure au Procès-verbal descriptif montre suffisamment qu'une
erreur a été commise. Il n’est cependant pas possible de trancher la
question sur cette base étroite. La Cour doit vérifier quelle était
l'intention des Parties d’après les dispositions d’un traité à la
lumière des circonstances.

En avril 1843, la position était la suivante: Les deux commissions
étaient en possession d'exemplaires du Procès-verbal communal
depuis octobre 1841. Ces exemplaires différaient à propos de l’attri-
bution des parcelles litigieuses. La différence était connue des deux
commissions et a dû faire l’objet de discussions entre elles en 1841.
Il est difficile d'admettre que les deux commissions et leur personnel
aient perdu de vue la différence entre leurs exemplaires en avril
1843. La différence a dû être connue de la Commission mixte de
délimitation depuis 1841. Des plans parcellaires de la commune
de Baarle-Nassau, avec un plan de la partie de Baerle-Duc qui s’y
trouvait enclavée d’après le Procès-verbal communal, avaient été
préparés par les Pays-Bas et mis à la disposition de la commission
belge. Les deux Parties n’ont pu douter que, lorsqu'elle s’est occu-
pée des deux Baarle, la Commission mixte de délimitation procédait
elle-même à la définition du statu quo et se proposait de fixer sur
cette base les frontières entre les deux Etats. Elle devait déterminer
quelles parties de ces communes enclavées appartenaient aux Pays-
Bas et quelles parties appartenaient à la Belgique.

Le président de la commission néerlandaise avait prévu dans sa
lettre du 16 décembre 1841 au ministre des Affaires étrangères des
Pays-Bas qu’une copie du Procès-verbal communal serait incor-
porée dans la Convention de délimitation pour montrer — sur la
base du maintien du statu quo — quelles parties des deux communes
appartenaient aux Pays-Bas et quelles parties appartenaient à la
Belgique. L’exemplaire du Procès-verbal communal qu'il songeait
alors à faire incorporer n’était pas la copie mot à mot du Procès-
verbal communal qui a été produit en la procédure actuelle par
les Pays-Bas. Ce ne pouvait être que l’exemplaire qu'il possédait
alors et qui, comme il résulte de sa lettre du 31 octobre 1841 au
ministre des Affaires étrangères et comme l’énonce le Procès-verbal
descriptif, attribuait les parcelles litigieuses à la Belgique.

Dans le plan parcellaire qui a été établi conformément à la
décision prise à la 225™me séance de la Commission mixte de délimi-
tation et qui devait faire partie de la Convention de délimitation,
il était clairement montré, et d’une façon qui ne pouvait échapper à
l’attention, que les parcelles litigieuses appartenaient à la Belgique.
Elles ressortaient comme une petite île en territoire néerlandais
coloriée de façon à montrer, conformément à la légende du plan,
qu’elles n’appartenaient pas aux Pays-Bas mais à la Belgique. La
situation de ces parcelles a dû retenir immédiatement l'attention.

20
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 226

Ce plan, signé par les membres des commissions respectives,
a dû, par sa nature même, faire l’objet d’un contrôle des deux com-
missions, par comparaison avec les documents originaux et les
cadastres.

Il est difficile d'admettre qu'une erreur de copie se soit glissée
dans le Procès-verbal descriptif. Les Pays-Bas semblent s'être
rendu compte de la difficulté que rencontrerait la Cour à accepter
que cela fût pratiquement possible. Dans l'argumentation présentée
par eux dans leurs écritures, ils ont donc soutenu qu'il y avait une
erreur dans l’exemplaire du Procès-verbal aux mains de la com-
mission néerlandaise, laquelle s'était répétée automatiquement, à la
fois dans la transcription mot à mot du Procès-verbal communal
au Procès-verbal descriptif et dans le plan parcellaire, sans que
l'erreur ait été découverte par la Commission mixte de délimitation.
Il a été soutenu que le Procès-verbal descriptif n'avait jamais pu
être vérifié, sauf peut-être par comparaison avec l’exemplaire pré-
tendument erroné des Pays-Bas.

Cette explication méconnaît le rôle de la Commission mixte de
délimitation et la réalité des faits tels qu'ils se présentaient devant
elle. Son rôle n’était pas celui d’un simple copiste. Sa tâche était
de vérifier quel était le statu quo. Elle avait compétence pour fixer
les limites entre les deux États et elle s’est acquittée de cette mission.
A ses 175me et 176me séances, les 2 et 4 décembre 1841, elle connais-
sait la divergence entre les deux exemplaires du Procès-verbal
communal. Qu'il existât encore de l'incertitude dans l'esprit des
deux commissions, c’est ce que démontre la correspondance contem-
poraine de décembre 1841 et janvier 1842. Chacune des deux
Parties cherchait un supplément d’information. Entre sa 175€ et sa
225me séance, la Commission, par des enquêtes sur place et par la
consultation des archives et du cadastre des deux communes, a dû
tirer ses propres conclusions et déterminer, comme elle en avait
mission, quel était le statu quo à l'égard des parcelles litigieuses.
À sa 225me séance, elle a dû décider que le statu quo était correcte-
ment défini dans l’exemplaire alors aux mains de la commission
néerlandaise et que c'était ce texte — et non pas l’exemplaire
produit devant la Cour par les Pays-Bas — qui devait être
transcrit mot à mot dans le Procès-verbal descriptif. En consé-
quence, elle a annulé les procès-verbaux de ses 175me et 176me
séances et attribué la souveraineté sur les parcelles litigieuses à
la Belgique. Cette décision a trouvé son expression dans la Conven-
tion de délimitation.

De l'avis de la Cour, en dehors de la simple comparaison entre
le texte du Procès-verbal descriptif et l’exemplaire du Procés-
verbal communal produit par les Pays-Bas, tous les efforts pour
démontrer et expliquer l'erreur alléguée reposent sur des hypothèses
qui ne sont pas plausibles et qui ne sont pas étayées par des preuves
suffisantes.

2I
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 227

La Convention de délimitation de 1843 a été le résultat de plu-
sieurs années de travail, pendant lesquelles les membres de la
Commission mixte de délimitation ont été en contact non seulement
avec les administrations communales respectives, mais encore avec
les Gouvernements des deux États. Suivant les informations fournies
à la Cour, des exemplaires du texte du Procès-verbal communal qui
devait être incorporé dans le Procès-verbal descriptif et qui a été en
fait incorporé dans celui-ci ont été signés par les secrétaires de chacune
des communes. Le texte effectivement transcrit était donc connu
des deux communes et des deux États. La Convention a été
confirmée par les Parlements des deux États et ratifiée conformé-
ment à leurs procédures constitutionnelles. Ses termes ont été publiés
dans chacun des États. Pendant près d’un siècle, les Pays-Bas
n'ont pas contesté l'attribution des parcelles litigieuses à la Belgique.

Il est établi à la satisfaction de la Cour qu’il n’y a pas eu erreur
et que la validité et la force obligatoire des dispositions de la Conven-
tion de 1843 se rapportant aux parcelles litigieuses n’en sont pas
affectées.

* * *

Le dernier moyen avancé par les Pays-Bas est que, si la souve-
raineté sur les parcelles litigieuses appartenait à la Belgique en vertu
de la Convention de délimitation, les actes de souveraineté accom-
plis par les Pays-Bas depuis 1843 ont établi la souveraineté des
Pays-Bas.

Il y a là une revendication de souveraineté contraire au titre
établi par traité. En vertu de la Convention de délimitation, la
souveraineté appartenait à la Belgique. La question qui se pose à
la Cour est de savoir si la Belgique a perdu cette souveraineté, faute
d’avoir affirmé ses droits et pour avoir acquiescé à des actes de
souveraineté prétendument exercés par les Pays-Bas à différentes
reprises depuis 1843.

Quant à la question de savoir si la Belgique a jamais abandonné
sa souveraineté sur les parcelles litigieuses, il faut remarquer que,
depuis sa première publication en 1874, la carte d'état-major belge
a relevé ces parcelles comme faisant partie du territoire belge. Elles
ont été inscrites au cadastre belge de 1847 à 1852, époque à laquelle
l'une d’elles en a, pour quelque motif, été rayée, pour y être
réinscrite vers 1890; depuis lors, l’une et l’autre ont continué d'y
figurer. Des actes de mutation visant l’une des parcelles ont été
inscrits au relevé cadastral de Baerie-Duc en 1896 et 1904.

En 1843, les parcelles étaient composées de terrains incultes et
l’une d’elles est indiquée par les Pays-Bas comme ayant été en
1860-1863 « un défrichement de bruyères ». Les Pays-Bas déclarent
que, depuis 1866, l’utilisation des deux parcelles a été modifiée
à plusieurs reprises, bien que la nature et les dates de ces modi-
fications ne soient pas indiquées. Avant 1906, diverses mutations

22
SOUVERAINETE SUR PARCELLES FRONTAL. (ARRET 20 VI 59) 228

foncières ont été inscrites à Baarle-Nassau. En 1906, des maisons
ont été construites sur une partie de la parcelle 91 et, depuis lors,
de nouvelles mutations foncières ont été inscrites à Baarle-Nassau.
Depuis lors également, les naissances, décès et mariages des
habitants de ces maisons ont été inscrits aux registres de l’état-
civil de la commune de Baarle-Nassau. La Belgique expose que
ces maisons, construites autour dela gare de Baarle-Nassau-frontière,
créée par le Gouvernement néerlandais, étaient occupées par des
fonctionnaires néerlandais.

Quelque temps après l'édification de ces maisons, un contrôleur
belge du cadastre, s'étant rendu à Baarle-Nassau, a constaté que
les parcelles 91 et 92, inscrites au cadastre belge, étaient également
inscrites au cadastre néerlandais. Une enquête officielle belge fut
alors entreprise et finalement, en juillet 1014, le directeur du cadastre
d'Anvers a fait savoir au ministre des Finances de Belgique qu’il
jugeait nécessaire que la question fût soumise au ministère des
Affaires étrangères de Belgique. La première guerre mondiale sur-
vint alors. En décembre 1919, le dossier était transmis à ce ministère.

Après examen par ce ministère, le ministre de Belgique à La Haye
a attiré l'attention du Gouvernement des Pays-Bas en août 1921
sur le fait que les deux parcelles litigieuses et deux autres parcelles
appartenant à Baerle-Duc figuraient dans les documents cadastraux
des deux États. Le 6 octobre 1922, le ministre des Affaires étran-
gères des Pays-Bas a répondu en reconnaissant que les deux autres
parcelles étaient belges et qu'elles devaient être rayées des docu-
ments cadastraux néerlandais, mais pour la première fois il a été
prétendu que le Procès-verbal communal avait été reproduit de
manière inexacte dans le Procès-verbal descriptif et que les par-
celles 91 et 92 appartenaient aux Pays-Bas. Depuis lors, la souve-
raineté sur ces deux parcelles a fait l’objet d’un différend entre les
deux États.

Outre l’incorporation des parcelles au cadastre néerlandais, la
transcription des mutations foncières sur les registres néerlandais
et l’inscription au registre communal de Baarle-Nassau des nais-
sances, décès et mariages, les Pays-Bas invoquent le fait qu'ils ont
perçu l’impôt foncier néerlandais sur les deux parcelles sans résis-
tance ni protestation de la part de la Belgique.

La réponse de la Belgique est que ce pays ignorait absolument
que cet impôt fût perçu et qu’en droit belge ni l’une ni l’autre des
parcelles n'étaient soumises à l’impôt foncier belge, puisqu'elles
étaient toutes deux en friche jusqu'à une époque récente et que
l'une d’elles faisait partie du domaine de l’État, Le Gouvernement
néerlandais conteste cette explication.

Les Pays-Bas invoquent également un procès intenté en 1851
par la commune de Baerle-Duc devant un tribunal de Bréda. Ce
procès visait un projet de vente d’une vaste étendue de bruyère
sur laquelle la commune de Baerle-Duc réclamait certains droits

23
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 229

d’usufruit. Ce terrain comprenait une partie des parcelles litigieuses.

Les Pays-Bas invoquent encore un autre acte: la vente par
l'État néerlandais, annoncée publiquement en 1853, de l'étendue de
bruyère mentionnée plus haut. Le Gouvernement belge déclare que
le fait que ce terrain comprenait une partie des parcelles litigieuses
a échappé à sa connaissance.

Les Pays-Bas invoquent également que les lois néerlandaises,
en particulier en matière de loyers, étaient appliquées aux maisons
construites sur les parcelles.

Finalement, les Pays-Bas invoquent l'octroi d'une concession
ferroviaire pour une ligne dont une faible partie traversait les parcelles
litigieuses.

La valeur à attacher aux actes invoqués par les Pays-Bas doit
s’apprécier en tenant compte du système complexe d’enclaves
entremélées qui existait. Les difficultés que rencontrait la Belgique
a découvrir les empiétements sur sa souveraineté et 4 exercer celle-
ci sur ces deux parcelles, entourées comme elles l’étaient par le terri-
toire néerlandais, sont manifestes. Dans une large mesure, les actes
invoqués sont des actes courants et d’un caractére administratif,
accomplis par des fonctionnaires locaux et sont la conséquence de
l'inscription par les Pays-Bas des parcelles litigieuses à leur cadastre,
contrairement à la Convention de délimitation. Ils sont insuffisants
pour déplacer la souveraineté belge établie par cette Convention.

Pendant les années 1889 à 1892, les deux Etats ont fait des
tentatives pour établir entre eux, dans cette région, par voie
d'échanges de territoires, une frontière régulière et continue. Une
nouvelle commission mixte de délimitation, qui s’est réunie à cette
époque, à finalement préparé une convention qui a été signée par
les plénipotentiaires des deux États en 1892, mais n’a jamais été
ratifiée. Selon ses termes, la Belgique consentait notamment à céder
aux Pays-Bas les deux parcelles litigieuses. Les Pays-Bas sou-
tiennent que ce fait ne leur saurait être opposé, attendu que la
Convention n’a pas été ratifiée, que peu d'importance était attachée
à ces deux parcelles, qu'ils avaient été eux-mêmes induits en
erreur par le texte du Procès-verbal descriptif et que le caractère
d'aucune cession n’était pris en considération.

Sans doute, la convention non ratifiée de 1892 n’a créé ni droits ni
obligations, mais les termes de la convention elle-même et les
événements contemporains montrent qu'à cette époque la Belgique
affirmait sa souveraineté sur les deux parcelles et que les Pays-Bas
ne l’ignoraient pas. Dans une lettre du 20 août 1890, le ministre des
Affaires étrangères de Belgique avait informé le ministre des Pays-
Bas à Bruxelles qu’une enclave traversée par la ligne de chemin de
fer de Turnhout à Tilbourg avait été omise dans l’énumération des
territoires 4 céder par la Belgique aux Pays-Bas. Cette enclave
comprenait les parcelles litigieuses; celles-ci furent incorporées dans

24
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 230

la Convention de 1892 et elles furent plus tard spécifiquement
visées par une déclaration additionnelle du mois de décembre de la
même année. Ni en 1892, ni à aucune époque depuis lors, les Pays-
Bas n’ont rejeté les assertions belges de souveraineté, jusqu'au
jour où le différend s’est élevé entre les deux États en 1922.

Après examen de la situation ayant existé en ce qui est des par-
celles litigieuses et des faits invoqués par les deux Gouvernements,
la Cour constate que la souveraineté de la Belgique établie en 1843
sur les parcelles litigieuses ne s’est pas éteinte.

Par ces motifs,

La Cour,

par dix voix contre quatre,

dit que la souveraineté sur les parcelles cadastrales connues de
1836 à 1843 sous les n°5 gi et 92, section A, Zondereygen, appartient
au Royaume de Belgique.

Fait en anglais et en francais, le texte anglais faisant foi, au
Palais de la Paix, a La Haye, le vingt juin mil neuf cent cinquante-
neuf, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume de Belgique et au Gouvernement du
Royaume des Pays-Bas.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
{Signé} GARNIER-COIGNET.

Sir Hersch LAUTERPACHT, juge, fait la déclaration suivante:

J'ai voté en faveur d’un arrêt déterminant que la souveraineté
sur les parcelles litigieuses appartient aux Pays-Bas.

L'article 90 du Procès-verbal descriptif de la Convention de
délimitation de 1843, en attribuant ces parcelles à la Belgique,
prétend transcrire mot à mot le Procès-verbal communal établi
entre Baerle-Duc et Baarle-Nassau, qui attribue ces parcelles aux
Pays-Bas. Les Pays-Bas ont produit devant la Cour un document
qu'ils ont présenté comme l’un des deux exemplaires originaux de
ce Procès-verbal communal. Aucun autre exemplaire de ce Procès-
verbal original n’a été produit devant la Cour. L’authenticité du

25
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 231

Procès-verbal produit par les Pays-Bas n’a pas été contestée —
bien que la Belgique ait prétendu qu'une erreur avait été commise
en cours de transcription. D’un autre côté, les Pays-Bas ont pré-
tendu qu'une erreur, dans le sens contraire, s'était produite au
cours de la transcription de ce document, lors de l'adoption du
Procès-verbal descriptif en 1843. Pour reprendre les termes du
conseil pour la Belgique, l'accumulation des erreurs dans la présente
instance était telle que tout se passait « comme si un démon mali-
cieux menait toute cette affaire ». Je suis parvenu à l'opinion que
les preuves soumises à la Cour sous forme des procès-verbaux
officiels, extrêmement succincts, de la Commission de délimitation
et d’une correspondance fragmentaire et discontinue, n’ont pas
entièrement dissipé l’effet de la situation confuse ainsi créée. Les
circonstances dans lesquelles a été adopté, en 1843, le Procès-verbal
descriptif, doivent jusqu’à un certain point rester conjecturales. En
particulier, on n’est pas parvenu à formuler une conclusion directe
sur l'authenticité ou l’inauthenticité de la pièce fondamentale
présentée comme moyen de preuve, qui est le seul exemplaire
existant du Procès-verbal communal produit par les Pays-Bas.
En outre, alors que les commissaires qui rédigèrent le Procès-verbal
descriptif avaient des pouvoirs étendus, ils n'avaient pas en tout
cas pouvoir de doter d'efficacité juridique un document dans
lequel ils prétendaient transcrire mot à mot le Procès-verbal
communal et observer le siaitu quo, mais dans lequel, en fait, ils
modifiérent le Procès-verbal communal et s’écartèrent du statu quo.
Le droit ne connaît aucun pouvoir de cet ordre. Pour ces raisons,
j'estime que les clauses pertinentes de la Convention doivent être
considérées comme nulles et inapplicables, pour cause d'incertitude
et de divergences non résolues.

Le compromis du 26 novembre 1957 qui soumet le différend à
la Cour est, à dessein, rédigé de manière à ne pas limiter les fonc-
tions de la Cour à une décision fondée exclusivement sur la
Convention de 1843. Par le caractère général de ses termes, il laisse
à la Cour toute possibilité de se prononcer sur la question de sou-
veraineté, en se référant à toute considération pertinente, fondée
ou non sur la Convention. Par conséquent, dans les circonstances
actuelles, il semble régulier que la Cour prenne une décision en se
référant à ce fait non controversé, qu’au moins pendant les cin-
quante années qui suivirent l’adoption de la Convention, l'exercice,
par le Gouvernement des Pays-Bas et ses fonctionnaires, de l’auto-
rité administrative normale sur les parcelles en question n’a fait
l’objet d'aucune contestation. A mon avis, il n’y a pas lieu, en l’oc-
currence, d'appliquer à un titre acquis par un traité clair et sans
équivoque les règles astreignantes de la prescription: un tel traité
n'existe pas. On a prétendu que l’exercice ininterrompu d’une acti-
vité administrative de la part des Pays-Bas était due non point à
une reconnaissance par la Belgique de la souveraineté des Pays-Bas,
mais au fait que les parcelles en question forment une enclave à

26
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 232

l’intérieur du territoire néerlandais et que, par conséquent, il était
naturel que des actes administratifs y aient été accomplis par
les Pays-Bas, dans le cours normal des affaires. Cependant, le
fait que les conditions locales aient nécessité l'exercice normal et
non contesté d'activités administratives de la part des Pays-Bas
apporte une raison supplémentaire pour décider qu’en l’absence de
claires stipulations d’un traité, il n’y a aucune nécessité de perturber
la situation actuelle et de perpétuer une anomalie géographique.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Le statut juridique international des parcelles litigieuses nous
paraît extrêmement douteux. ~~

Les faits et circonstances (décisions de la Commission mixte de
délimitation, lettres, etc.) à la base de l'hypothèse belge selon
laquelle l’exemplaire, non présenté à la Cour, du Procès-verbal
communal de 1841 attribuait les parcelles litigieuses à la Belgique
ou que les commissaires-démarcateurs l’avaient rectifié dans ce
sens, faits qui remontent à plus d’un siècle, ne permettent pas, à
notre avis, de conclure avec une certitude suffisante que l'hypothèse
belge correspond aux faits.

D'autre part, la thèse des Pays-Bas selon laquelle une erreur se
serait glissée dans le procès-verbal attaché à l’article go du Procès-
verbal descriptif de 1843 n’est basée, elle aussi, que sur une hypo-
thèse, c'est-à-dire sur le simple fait que le texte du Procès-verbal
communal de 1841 s’écarte du texte du procès-verbal attaché à
l’article go du Procès-verbal descriptif de 1843.

Nous trouvant ainsi devant l'alternative de devoir choisir entre
deux hypothèses conduisant à des résultats opposés quant à la
question de savoir à qui appartient la souveraineté sur les parcelles
litigieuses, nous croyons devoir donner la préférence à l’hypothèse
qui nous paraît être la moins spéculative et c'est, à notre avis,
celle des Pays-Bas. C’est la raison pour laquelle nous avons hésité
à nous associer au jugement de la Cour.

MM. ARMAND-UGON et MORENO QUINTANA, juges, se prévalant du
droit que leur confère l’article 57 du Statut, joignent à l'arrêt les
exposés de leur opinion dissidente.

(Paraphé) H. K.
(Paraphé) G.-C.

27
